Title: From Thomas Jefferson to the House of Representatives, 24 November 1803
From: Jefferson, Thomas
To: Representatives, the House of


               
                  To the House of Representatives  of the United States.
               
               In conformity with the desire expressed in the resolution of the House of Representatives of the 15th. instant, I now lay before them copies of such documents as are in possession of the Executive relative to the arrest & confinement of Zachariah Cox by officers in the service of the US. in the year 1798. from the nature of the transaction, some documents relative to it might have been expected from the war office. but if any ever existed there, they were probably lost when the office and it’s papers were consumed by fire.
               Th: JeffersonNov. 24. 1803.
            